Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, technically, no structure is claimed. 

Claim 1 recites: A control unit for a joining system…the joining system, at least one joining station, first joining element, and a workpiece are not positively recited and should not be given patentable weight. The joining element and workpiece are twice removed from the control unit meaning they should be less likely to be given patentable weight, compared to the joining system and joining station. 

Claim 1 also recites “the control unit being configured to:” The nonce term “control unit”, modifier “configured to”, followed by the functional language represents and invocation of 112(f). Given this determination, the control unit does not have structure and therefore claim 1 does not have structure. 

Since 112(f) is considered to be invoked, one would look to the specification to determine what is included in the structure of a control unit. However, the specification does not contain any structure for the control unit or examples of what the control unit would be, such as a processor, computer, or 

Claims 2-7 only recite functional language and do not recite any structure. 

Claim 8 recites the joining system comprises a plurality of joining stations…however, as the joining system in claim 1 is not positively recited, the limitations of claim 8 are not considered to be positively recited and should not be given patentable weight. 

The same reasoning for claim 8 also applies to claims 9-11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control unit” in claim 1
The generic placeholder is “control unit” and the functional language attributed the “control unit” includes: “configured to: determine actual data for a first joining element joined to a current workpiece by the joining station; and take the actual data as a basis for determining a subsequent control instruction for the joining station for joining a first joining element to a subsequent workpiece.”
Structure “read into” the claims from the specification to support the claimed functional language is not found in the specification as originally filed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recite “control unit configured to determine actual data for a first joining element joined to a current workpiece by the joining station; and take the actual data as a basis for determining a subsequent control instruction for the joining station for joining a first joining element to a subsequent workpiece.

There is insufficient disclosure provided in the Specification to describe these claimed terms.  As a result, the specification fails to provide sufficient disclosure in full, clear, concise, and exact terms such that any person skilled in the art can make and use the claimed invention.  Based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function. The disclosure is devoid of any structure, relating to a control unit, that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: 

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation actual data as a basis for determining a subsequent control instruction for the joining station for joining a first joining element to a subsequent workpiece. 
However, control instructions have not been determined so it is not clear how the control subsequent control instructions would be determined. A current control instruction is claimed in claim 
It is also unclear how the actual data is used to determine control instructions. The claims and the specification do not provide any steps or algorithms to indicate how the control instructions are determined. 

Claim 2 recites “saved in a memory.” It is not clear if the control unit contains a memory, or what is included in the limitations and structure of “a memory”. The claim is referring to setpoint data saved in a memory but the memory is not positively recited. “A memory” should also be recited as structure in the control unit before referring to it…”where in the control unit comprises a memory; storing  setpoint date in the memory; the control unit is further configured to…”

Claim 1 recites the limitation "a current workpiece" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the current workpiece is the same workpiece which is written in the preamble. 

Claim 1 recites the limitation "a first joining element" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the first joining element is the same first joining element which is written in the preamble. The same reasoning almost all the other dependent claims. 

Claim 7 recites “first joining element and subsequent workpiece.” It is not clear how the first joining element could be positioned on a subsequent workpiece when it has already been positioned, and welded to a workpiece.” It is not clear if the functional language is positively recited or should be given patentable weight as it is a statement of how control instruction influence something. No structure is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsak et al (US 2004/0149695).

Madsak discloses regarding claim 1, A control unit (13) for a joining system having at least one joining station configured to join at least one first joining element to a workpiece (See Paragraphs [0030]-[0033]), comprising: the control unit being configured to: determine actual data for a first joining element joined to a current workpiece by the joining station; and take the actual data as a basis for determining a subsequent control instruction for the joining station for joining a first joining element to a subsequent workpiece. (See Paragraph [0048]) Regarding claim 2, the evaluation and control unit 13 is configured to determine the setpoint data, which are saved in a memory medium and retrievable, for the stud 19 on the current workpiece 17 and determine the subsequent control instruction on the basis of a deviation of the detected actual data from the setpoint data. (See Paragraphs [0017] – [0018]). Regarding claim 9 and 10, the figures show a joining element being a bolt and a joining tool comprising a welding tool. regarding claim 12, A control unit (13) for a joining system having at least one joining station configured to join at least one first joining element to a workpiece (See Paragraphs [0030]-.

Claims 1-8, 11-12 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayama et al (US 2011/0118876).

Hayama discloses regarding claims 1 and 6, A control unit (the control unit is considered elements 34, 36, 38, 40 and 14) for a joining system having at least one joining station (robot 12a and sealer 18) configured to join at least one first joining element to a workpiece comprising (two panels are joined via welding. One would be considered the joining element and another the workpiece. See Paragraph [0010]): the control unit being configured to: determine actual data for a first joining element joined to a current workpiece by the joining station (the position detecting unit 32, or position acquirer 34, determines actual data from the joining element and the workpiece. See Paragraphs [0014], [0037], [0038]; and take the actual data as a basis for determining a subsequent control instruction for the joining station for joining a first joining element to a subsequent workpiece. (The corrective value calculator 38 and teaching line corrector 40, acquire the positional data and use the actual data for determining a corrective action, or control instruction for adjusting the position of the robot during joining. See Paragraphs [0039] and [0047]) Regarding claim 2, the control unit is further configured to: determine setpoint data, which are saved in a memory and retrievable, for the first joining element on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayama et al (2011/0118876) in view of Madsak et al (US 2004/0149695).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/24/2022